262 S.W.2d 445 (1953)
TENNESSEE GAS TRANSMISSION CO.
v.
ADAMSEN et ux.
No. 12629.
Court of Criminal Appeals of Texas, San Antonio.
November 18, 1953.
Kelley, Looney, McLean & Littleton, Willard E. Dollahon, Ralph L. Alexander, Edinburg, for appellant.
Cox, Patterson & Freeland, McAllen, for appellees.
POPE, Justice.
Tennessee Gas Transmission Company has appealed from a condemnation award in favor of the appellees in the amount of $866. Whether that award is excessive is the only point in the case.
The tract in question consists of 20.7 acres of land, located about one and a half miles north of the City of McAllen in Hidalgo County, Texas. It fronts on Depot Road. The easement was a fifty-foot permanent right-of-way extending 357 feet across one corner of the frontage on Depot Road. A jury awarded appellees $158 for.38 acre of land covered by the actual easement, and an additional $708 for loss of value to the remaining part of the tract, occasioned by the easement, on which appellant plans to place a high-pressure gas line buried thirty-eight inches under ground. Appellant attacks the award for the lands surrounding the actual easement on the ground that such lands are farm lands and as such would not sustain any loss of value. Many witnesses testified about the land values, and we are unable to say that the award is wanting in testimonial support. A witness for appellee testified that the pipe line would cause the two front acres to fall in value from $1,200 per acre to about $400 per acre. Several witnesses testified to the suitability of the lands for one-acre homesites. One witness said that four acres were so suited, and another said that the entire twenty acres were suitable for such purposes. Some witnesses stated that the easement would cut off the front acreage *446 from the other lands, that purchasers would not desire to build near a high-pressure gas line, and that some loan companies would not make investments on homes so situated. There was adequate evidence to support the findings of the jury. Continental Pipe Line Co. v. Kiel, Tex.Civ.App., 227 S.W.2d 825.
The judgment is affirmed.